                                                                                       PS
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


DAMI LOLA ANIMASHAUN,

              Plaintiff,

       -v-                                                    17-CV-6010 DGL
                                                              ORDER
IMAM AFIFY AND JEFF MCKOY,

              Defendants.


                                    INTRODUCTION

       Pro se Plaintiff Damilola Animashaun ("Plaintiff"), an inmate currently confined at

the Mid-State Correctional Facility, has filed this action seeking relief pursuant to 42

U.S.C. § 1983 alleging a violation of his First Amendment right to practice his religion.

Docket Item 1. After granting Plaintiff's motion for leave to proceed in forma pauperis,

the Court screened the original Complaint under 28 U.S.C. §§ 1915(e) and 1915A and

dismissed Plaintiffs claims against Defendant Afify, for lack of personal involvement,

with leave to file an amended complaint.

      Now before the Court is Plaintiff's Amended Complaint, which is also subject to

initially screening under 28 U.S.C. §§ 1915(e) and 1915A. Docket Item 12. For the

reasons that follow, the Amended Complaint sufficient to proceed to service against

both Defendants.

                                  DISCUSSION

I.    Legal Standard

      Section 1915 "provide[s] an efficient means by which a court can screen for and

dismiss legally insufficient claims." Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007)

                                            1
(citing Shakur v. Se/sky, 391 F.3d 106, 112 (2d Cir. 2004)). Section 1915A(b) provides

that the Court shall dismiss a complaint in a civil action in which a prisoner seeks

redress from a governmental entity or officer or employee of a governmental entity if, at

any time, the Court determines that the action (1) fails to state a claim upon which relief

may be granted or (2) seeks monetary relief against a defendant who is immune from

such relief. See 28 U.S.C. § 1915A(b)(1)-(2). Generally, the Court will afford a prose

plaintiff an opportunity to amend or to be heard prior to dismissal "unless the court can

rule out any possibility, however unlikely it might be, that an amended complaint would

succeed in stating a claim." Abbas, 480 F.3d at 639 (internal quotation marks omitted).

However, leave to amend pleadings is properly denied where amendment would be

futile.     See Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000); Ruffolo v.

Oppenheimer & Co., 987 F.2d 129, 131 (2d Cir. 1993) ("Where it appears that granting

leave to amend is unlikely to be productive, ... it is not an abuse of discretion to deny

leave to amend.").

          To state a claim under Section 1983, a plaintiff must establish: (1) the deprivation

of any rights, privileges, or immunities secured by the Constitution and its laws; (2) by a

person acting under the color of state law. See 42 U.S.C. § 1983. "Section 1983 itself

creates no substantive rights; it provides only a procedure for redress for the deprivation

of rights established elsewhere." Sykes v. James, 13 F.3d 515, 519 (2d Cir. 1993).

II.       The Amended Complaint

          The Amended Complaint largely reiterates Plaintiff's allegations that he was

prohibited from registering as a Rastafarian while confined to the special housing unit

("SHU") during his incarceration at the Southport Correctional Facility ("Southport") in



                                               2
December 2016. Docket Item 13 at 2. As a result, he was denied the right to practice

his Rastafari religion, receive the designated religious meals, and grow dreadlocks. Id.

On December 5, 2016, Defendant Afify issued a letter to Plaintiff stating:

        I checked with your records and found that your confinement in SHU
        began on 8118116 would [sic]. Confirm your transfer SHU to SHU as
        stated in your records. However, you need to wait until 8/18/17 for your
        next change of religion as specified in [Department of Corrections and
        Community Supervision ("DOCCS")] (Directive# 4202. Or after you get
        out of the SHU).

Id. at 2, 5.

        In the second cause of action, Plaintiff alleges that Defendant McKoy approved

the policy contained in DOCCS Directive No. 4202 and thereby violated the First

Amendment by barring inmates from registering or changing their religious designation

while confined in the SHU. Id. at 3. Plaintiff further asserts that, due to this policy, he

was required to wait well over one year to change his religious registration. Id.

Ill.    First Amendment Claims

        The First Amendment rights of inmates to the free exercise of religion "are not as

extensive as the rights enjoyed by an ordinary citizen. Rather, a prison inmate 'retains

those First Amendment rights that are not inconsistent with his status as a prisoner or

with the legitimate penological objectives of the corrections system.' " Washington v.

Afify, 968 F. Supp. 2d 532, 537 (W.D.N.Y. 2013) (quoting Shakur v. Se/sky, 391 F.3d

106, 113 (2d Cir. 2004); see also Ford v. McGinnis, 352 F.3d 582, 588 (2d Cir. 2003)

("Balanced against the constitutional protections afforded prison inmates . . . are the

interests of prison officials charged with complex duties arising from administration of

the penal system") (internal quotation marks omitted).         For instance, "it is well-

established that the enforcement of DOCS policies which restrict inmates in SHU from

                                            3
attending congregate religious services is rationally related to a valid penological

interest and is the least restrictive means of serving that interest." Lewis v. Zon, 920 F.

Supp. 2d 379, 386 (W.D.N.Y. 2013) (internal quotation marks omitted).

       Plaintiff alleges that he was prevented: from practicing Rastafari; changing his

religious registration to Rastafarian; receiving the applicable religious meals; and

obtaining a permit to grow dreadlocks during his SHU confinement. Further, although

Plaintiff had already waited the requisite 12 months to change his religious designation,

upon being admitted to the SHU, he then had to wait an additional nine months until his

SHU sentence ended.

       As discussed in the Court's August 29, 2017 order, although religious registration

has been held to be a reasonable limitation on the accommodation of religious practices

in prison, see Jackson-Bey v. Hans/maier, 115 F.3d 1091, 1096-97 (2d Cir. 1997), it has

been held that an inmate's assertion that he was prevented from changing his religious

designation during his SHU confinement was sufficient to state a First Amendment

claim. See Gibson v. Yackeren, No. 11-CV-294S, 2013 WL 3338645, at *3 (W.D.N.Y.

July 2, 2013) ("[A]ny error in failing to designate [the prisoner] as Jewish, ... logically

extend[ed] to [his] inability to practice his religion); but see Black v. Fischer, No.

CIVA908CV0231DNHDEP, 2010 WL 1133221, at *10 (N.D.N.Y. Feb. 4, 2010), report

and recommendation adopted, No. 908-CV-0231 DNH, 2010 WL 1171125 (N.D.N.Y.

Mar. 23, 2010) (granting summary judgment to prison officials in light of "a lack of any

clear contrary guidance from either the Supreme Court or the Second Circuit" on the

restriction of SHU inmates' ability to change religious designation in Directive No. 4202).




                                             4
       The Court concludes that because Plaintiff has alleged he was unable to practice

his religion due to the restriction placed on SHU inmates in Directive No. 4202, his First

Amendment claim may proceed against both Defendants.

                                            ORDER

       IT HEREBY IS ORDERED, that the Clerk of Court is directed to cause the United

States Marshals Service to serve copies of the Summons, Amended Complaint, and

this Order upon Defendants without Plaintiff's payment therefor, unpaid fees to be

recoverable if this action terminates by monetary award in Plaintitrs favor;

       FURTHER, that the Clerk of Court utilize the mailing address for non-inmate mail

provided by the New York State Department of Corrections and Community

Supervision's website, http://www.doccs.ny.gov/faclist.html., as needed;

       FURTHER, that the Clerk of Court is also directed to forward a copy of this Order

by email to Ted O'Brien, Assistant Attorney General in Charge, Rochester Regional

Office <Ted.OBrien@ag.ny.gov>; and

      FURTHER, that pursuant to 42 U.S.C. § 1997e(g)(2), the Defendant is directed

to answer the Complaint upon service.

      SO ORDERED.




                                                         David G. Larimer
                                                    United States District Judge


DATED:~               Q
               OCSter, NY
                                 I   2019




                                             5
